659 S.E.2d 735 (2008)
Mervyn D. LOSING
v.
FOOD LION, L.L.C., a/k/a Food Lion and Robert Jones.
No. 454P07.
Supreme Court of North Carolina.
March 6, 2008.
Bruce Robinson, Wilmington, for Losing.
Kenneth P. Carlson, Jr., Winston-Salem, for Food Lion, et al.
Prior report: ___ N.C.App. ___, 648 S.E.2d 261.

ORDER
Upon consideration of the petition filed on the 11th day of September 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."
Upon consideration of the petition filed by Plaintiff on the 11th day of September 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."